MEMORANDUM **
Yiying Zhang, a native and citizen of the People’s Republic of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) denial of her applications for asylum, withholding of removal and relief pursuant to the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
The government contends that because Zhang’s opening brief fails to raise any issues regarding the BIA’s adverse credibility determination, she has waived the issue. We agree. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.